Mr. Presiding Justice Waterman delivered the opinion of the Court. Under the evidence in this case the defendant was not entitled to any deduction from the purchase price of the lumber because of defects therein. There was no express warranty of quality; the lumber was selected by the defendant and purchased upon inspection; in such case there is no implied warranty. Luetgert v. Volker, 54 Ill. App. 287. There is a dispute among the witnesses as to whether the defendant should have been charged for the quarter inch mahogany, eight or nine cents a foot. Giving to the defendant the benefit of this and the verdict will remain clearly too small by a substantial sum. The judgment is therefore reversed and the cause remanded.